DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I invention with species A1 (claim 1-5 and 7-13) in the reply filed on 08/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6 and 14-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022.
Non-Compliant Claim Identifier
The identifier of claim 6 and 14-22 need be remarked as withdrawn since these claims are directed to non-elected species and inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 1 recites “both are positioned on a support”, it is unclear for one of ordinary skill in the art whether “both are positioned on a same support” or “both are respectively positioned on a support wherein such supports can be different”?  Thus, such limitation renders claim indefiniteness.   All claim 1’s depending claims are rejected for same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 8-9 are rejected under 35 U.S.C. 102 (a (1)) as being anticipated by Burnett et al. (Mechanism and Poisoning of the Molecular Redistribution Reaction of Alkanes with a Dual-Functional Catalyst System, Journal of Catalysis 31, 55-64 (1973)).
Burnett et al teaches a composition comprising a dehydrogenation catalyst of Pt and a disproportionation (i.e. cross metathesis) catalyst of tungsten, wherein both are positioned on a support (page 56 section I. Catalysis and section II apparatus and Procedure first para.). 
Regarding claim 1, Burnett et al.  teaches every and each limitation of claim 1, thus claim 1 is anticipated by Burnett et al. 
Regarding claim 2-3, Burnett et al. already teaches such limitations as discussed above. 
Regarding claim 4-5,  Burnett et al. discloses the support comprises SiO2 and Al2O3 (page 56 section I. Catalysis and last two lines under table 1).
Regarding claim 8-9, Burnett et al. teaches the composition comprising a promoter and such promoter being lithium (page 56 left col. third and 4th para.). 
Claim 1-5 and 8 are rejected under 35 U.S.C. 102 (a (1)) as being anticipated by Suriye (WO2019150335A2).
Suriye teaches a composition comprising dehydrogenation catalyst and a metathesis catalyst, wherein both are positioned on a support (claim 31, inventive example 1 and 2 in table 1 and 2). 
Suriye teaches every and each limitation of claim 1, thus claim 1 is anticipated by Suriye. 
Regarding claim 2-5, Suriye further teaches the dehydrogenation catalyst comprising platinum and tin, the metathesis catalyst comprising tungsten, wherein the support being a metal oxide, which comprises of Al2O3 and MgO (inventive example 1-2 as shown in table 1 and 2). 
Regarding claim 8, Suriye also teaches the composition can comprise a promoter such as tin or indium (para. [32], inventive example 1-2 as shown in table 1 and 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (Mechanism and Poisoning of the Molecular Redistribution Reaction of Alkanes with a Dual-Functional Catalyst System, Journal of Catalysis 31, 55-64 (1973)).
Regarding claim 10, Burnett et al. further teaches the disproportionation and dehydrogenation catalysts were mixed together, it would have been obvious for one of ordinary skill in the art to expect the disproportionation catalyst support and dehydrogenation catalyst support can be attached, adsorbed, absorbed, and /or admixed together to form a support having a first portion (i.e. the dehydrogenation support portion) and a second portion (i.e. disproportionation support portion).  Thus Burnett et al. suggests a support comprising a first portion and a second portion as that of instantly claimed. 
 Burnett et al. also teaches 2.0% WO3/SiO2 and 0.5%Pt-0.5% Li/Al2O3 (last two lines of page 56).  Therefore, the dehydrogenation catalyst  being positioned on the first portion having a first concentration, the dehydrogenation catalyst being  positioned on the second portion having a second concentration (noted second concentration only close to  0%, apparently less than the first concentration),  the disproportionation catalyst being positioned on the first portion at a third concentration,  wherein third concentration apparently close to 0% of disproportionation catalyst, which is apparently less than the first concentration; the disproportionation catalyst being positioned on the second  portion at a fourth concentration. 
Regarding claim 11, Burnett et al. already teaches the first concentration of dehydrogenation catalyst being 0.5% Pt and 0.5% Li. 
Regarding claim 12, since the majority of second portion of the support being positioned with disproportionation catalyst along with admixed small amount of dehydrogenation catalyst thereof, therefore, it would have been obvious for one of ordinary skill in the art that the second concentration being smaller than 0. 5% by weight, wherein such concentration range overlapping with that of instantly claimed range thus renders a prime facie case of obviousness (see MPEP § 2144. 05 I). 
Claim 7, 9 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suriye (WO2019150335A2).
Regarding claim 7, Suriye further teaches the dehydrogenation catalyst comprising platinum and tin (para. [21], [32], claim 32, inventive example 1) while the metathesis catalyst comprising one or more of tungsten, molybdenum, and/or rhenium as olefin metathesis active metals in their oxide state as (i. e. tungsten oxide or WO3, as molybdenum oxide or MoO3, and/or as rhenium oxide or Re2O7) (para. [38]), wherein the support comprises Al2O3 (para. [30], [31], [34], [35], inventive example 1-2). 
It would have been obvious for one of ordinary skill in the art "obvious to try" rhenium as metathesis catalyst as shown by Suriye because choosing rhenium from a finite number of identified, predictable metathesis catalyst solutions would have a reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR). 
Regarding claim 9, Suriye already teaches the composition contained dehydrogenation catalysts comprising one or more promoter, which can be group 13 or 14 elements, such as gallium, tin, indium, and combinations thereof (para. [32]). 
It would have been obvious for one of ordinary skill in the art to “obvious to try” gallium as a promoter element as shown by Suriye because choosing gallium as promoter from a finite number of identified, predictable promoter element solutions would have a reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR) to produce a composition with promoted dehydrogenation activity as suggested by Ruriye (para. [32]). 
Regarding claim 10, Suriye already  teaches a dehydrogenation catalyst comprising a dehydrogenation active catalytic component (e.g. Pt etc.) supported onto a metal oxide (e.g. mixed aluminum-magnesium oxide)  and an outer shell, wherein the outer shell comprises one or more of the dehydrogenation active metal in a second combined weight percentage that is less than the combined weight percentage in which the one or more dehydrogenation active metals is present in the dehydrogenation inner core body (claim 1-6, 14-15, para [41]).  Suriye already teaches a composition comprising a dehydrogenation catalyst and a metathesis catalyst (claim 31), wherein such dehydrogenation catalyst and metathesis catalyst can be uniformly mixed (para. [13], [46]).  Suriye expressly teaches both the dehydrogenation catalyst and metathesis catalyst supports are the same material of mixed aluminum magnesium oxide (claim 6, 29). 
It would have been obvious for one of ordinary skill in the art to expect the dehydrogenation catalyst support and metathesis catalyst support can be attached, adsorbed, absorbed, and /or admixed together to form a support having a first portion (i.e. the dehydrogenation support portion) and a second portion (i.e. metathesis support portion).  Thus, Suriye suggests a support comprising a first portion and a second portion as that of instantly claimed.  
Suriye already teaches dehydrogenation catalyst being positioned on the first portion having a first concentration, the dehydrogenation catalyst being positioned on the second portion having a second concentration (noted second concentration close to 0%, apparently less than the first concentration), the metathesis catalyst being positioned on the first position at a third concentration, wherein third concentration apparently close to 0% of metathesis catalyst, which is apparently less than the first concentration; and the metathesis catalyst being positioned on the second position at a fourth concentration. 
 Regarding claim 11, Suriye further teaches dehydrogenation catalyst having a first concentration of about 0.05% to about 10% by weight (para. [32]).  
Regarding claim 12, since the majority of second portion of the support being positioned with metathesis catalyst along with admixed small amount of dehydrogenation catalyst thereof, therefore, it would have been obvious for one of ordinary skill in the art that the second concentration being smaller than 0.05% or smaller than 10% by weight, wherein such concentration range overlapping with that of instantly claimed range thus renders a prime facie case of obviousness (see MPEP § 2144. 05 I). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suriye (WO2019150335A2) as applied above, and in view of Kauffman (US20150126792A1).
Regarding claim 13, Suriye does not expressly teach the support comprising HCl positioned thereof. 
 Kauffman teaches a dehydrogenation catalyst comprising support combined or treated with HCl (para. [0054]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known HCl to combine or treated catalyst support as shown by Kauffman to modify the composition of Suriye because adopting known elements for predictable results, i.e., such well-known HCl into a support (i.e. positioned onto a support) can  help provide a composition comprising desired dehydrogenation catalytic activity,  is well within the scope of one ordinary skill in the art (see MPEP 2143 § KSR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732